DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
Applicants argue, REMARKS pg. 7, “Chemishkian nowhere teaches or suggests memory storing a plurality of pre-computed sensor event messages, wherein the pre-computed sensor event messages are stored on the memory before the apparatus is activated for use, as recited in amended claim 1. While Chemishkian's paragraph [0067] provides that, "[i]n one embodiment, a portion of the probe request packet content is pre-computed," Chemishkian nowhere suggests that such pre- computation is performed before the sensor node is activated for use”.
The Office respectfully disagrees. Chemishkian fairly suggest (Title: “Fast Startup Time” for disclosure from Para. [0064]-[0068]) that in one embodiment the lookup table (LUT) (Para. [0067]), stored in the memory 106A/112, contains a plurality of pre-computed probe request packet comprising “a pre-computed version of the packet content, CRC, encoding, and modulation” relating to temperature measurement within a predetermined temperature range (e.g. Para. [0067]: “0-70 C with 0.5 C accuracy”) where a particular “pre-computed probe request packet” is obtained/retrieved by indexing the LUT with corresponding measured temperature, in order to reduce “startup time”.  However, the Office notes that Chemishkian et al. does not before the apparatus is activated for use”.
To this end the Office provides, in the rejection below, another prior art (Dai (US 2011/0159863 A1)) teaching the ideology of storing pre-computed message/data/information before a device/apparatus is activated, making the argument against the newly amended limitation moot as it does not apply to the combination of the prior arts applied for the teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 8-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryhorchuk (US 2014/0293993 A1 previously cited) in view of Chemishkian et al. (US 2015/0256960 A1) further in view of Dai (US 2011/0159863 A1).

Regarding Claim 1, Ryhorchuk discloses;
An apparatus (Fig. 10: Lighting node platform) comprising: 
memory storing a plurality of…sensor event messages (Fig. 10, Para. [0004]:  Memory 1007 “storing…sensor message in the local memory”; (Para. [0044], [0065]) “transmit the generated sensor message when the sensor message has just been generated in response to newly received sensor data from a similar/same sensor or a new event has occurred”. That is, memory 1007 stored various generated sensor messages corresponding one or more sensor events, such as “a motion event”, “an ambient light sensor” event or “camera sensor” event” where the Lighting node determines which of the generated sensor message should be transmitted based on which of a corresponding one or more sensor events, such as “a motion event”, “an ambient light sensor” event or “camera sensor” event” occurs); 
a radio configured to cause output of a radio signal (Fig. 10, Para. [0096]: “local network interface 1014 may include various radios, such as… Bluetooth Low Energy (BTLE)… that may enable the lighting node 10 to exchange wireless transmission with other nodes”); 
a sensor configured to determine a sensor event (Fig. 1, 4, 10, Para. [0044]: “sensors that collect and report data to other nodes…For example… an ambient light sensor or camera sensor may provide information about lighting conditions or event occurring at the location of the lighting 
a counter configured to output incremental counter states (Fig. 4, Para. [0066]: “a counter that increases each time the generated sensor message is transmitted by the lighting node”; Para. [0068]: “the processor of the lighting node may update a counter for transmissions of the generated sensor message, such as by incrementing (or decrementing) a value stored…”); and 
a control circuitry configured to communicate with the memory, the radio, the counter, and the sensor (Fig. 10, Para. [0093]: “a node processor 1006” in communication with memory 1007, local network interface 1014 and “the processor of the lighting node may update a message storage counter”), wherein the control circuitry is configured to: 
determine, based on the sensor event, a select sensor event message of the plurality of…sensor event messages (Para. [0065]: “the lighting node may determine it is time to transmit the generated sensor message when the sensor message has just been generated in response to newly received sensor data from a similar/same sensor or a new event has occurred” among the plurality of sensor events, such as “a motion event”, “an ambient light sensor” event or “camera sensor” event”); and 
output, via the radio signal, a packet comprising the select sensor event message (Fig. 5, 6, 8, Fig. 10, Para. [034]: “sensor nodes may utilize broadcast UDP packets to distribute sensor data… sensor nodes may utilize broadcast messages via general purpose ad hoc networking radios (e.g., Bluetooth 4.0, 802.15.4, etc.) to distribute sensor data; Para. [0067]: “the lighting node may utilize a communication protocol (e.g., UDP protocol,  particular/select sensor message will be retransmitted).
Ryhorchuk does not teach that the sensor event messages in the memory are:
“pre-computed…”. 
	On the other hand, Chemishkian fairly suggest (Title: “Fast Startup Time” for disclosure from Para. [0064]-[0068]) that in one embodiment the lookup table (LUT) (Para. [0067]), stored in the memory 106A/112, contains a plurality of pre-computed probe request packet comprising “a pre-computed version of the packet content, CRC, encoding, and modulation” relating to temperature measurement within a predetermined temperature range (e.g. Para. [0067]: “0-70 C with 0.5 C accuracy”) where a particular “pre-computed probe request packet” is obtained/retrieved by indexing the LUT with corresponding measured temperature, in order to reduce “startup time”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sensor event messages stored in the memory in Ryhorchuk invention can be pre-computed before the Lighting node platform starts up or activated for use as taught by Chemishkian et al. where such implementation would (Chemishkian et al., Para.[0064]) provide “fast startup time” and “energy cost” saving.

“before the apparatus is activated for use”.
On the other hand, Dai teaches (Fig. 1, Para.[0013]) that “preset information message can be set in the memory module 130 during the manufacturing process of the mobile communication device 100, and can also be preset later manually”.  That is, preset information messages are stored in a memory module before the mobile communication device 100 is activated for use.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the LUT containing the plurality of pre-computed probe request packet stored in the memory in Ryhorchuk in view of Chemishkian et al.’s invention can be stored, in the memory 106A/112 before Lighting node platform is activated for use, i.e. during the manufacturing process as taught by Dai where such implementation would further aid in  providing “fast startup time” and “energy cost” saving since no time and energy would be spent constructing the LUT in the memory after startup of the Lighting node platform.

Regarding Claim 2, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 1 above, where Ryhorchuk further teaches;
wherein the memory further storing one or more waveform profiles, wherein each waveform profile of the one or more waveform profiles corresponds with a sensor event message of the one or more sensor event messages, and wherein the control circuitry is further configured to: 
determine, based on the sensor event message, a select waveform profile of the one or more waveform profiles, wherein the output of the packet is based on the select waveform profile (Fig. frequency, setting, and/or channel the sensor node may utilize to transmit sensor messages”.  That is, memory 1007 stores frequency/setting and/or channel (waveform profiles) with which particular sensor message/data are modulated and transmitted to other nodes).

Regarding Claim 3, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 2 above, where Ryhorchuk further teaches;
wherein the output of the packet comprises modulating the radio signal based on the select waveform profile (Fig. 5, Para. [0071]: “the sensor node may store within the data structure 500 transmit port data 502 (referred to as "Tx Port" in FIG. 5) that indicates the networking port, connection, frequency, setting, and/or channel the sensor node may utilize to transmit sensor messages”. That is, transmit port data 502 indicates the frequency, setting, and/or channel information with which the data structure/packet 500 is modulated and transmitted to other nodes). 

Regarding Claim 4, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 3 above, where Ryhorchuk further teaches;
wherein the select waveform profile comprises a digital representation of a waveform of the radio signal (Para. [0039]: “sensors…may generate analog or digital signals as output”; Para. [0075]-[0076]: “The sensor message 600…” is modulated in digital bits sizes) .  

Regarding Claim 5, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 4 above, where Ryhorchuk further teaches;
wherein the modulating the radio signal comprises modulating the digital representation of the waveform of the radio signal (Para. [0039]: “sensors…may generate analog or digital signals as output”; Para. [0075]-[0076]: “The sensor message 600…” is modulated in digital bits sizes). 

Regarding Claim 8, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 2 above, where Ryhorchuk further teaches;
wherein the select waveform profile comprises an analog representation of a waveform of the radio signal ((Para. [0039]: “sensors…may generate analog…signals as output”). 

Regarding Claim 9, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 2 above, where Ryhorchuk further teaches;
wherein the memory further storing a plurality of radio frequency channels, wherein the control circuitry is further configured to: determine a select radio frequency channel from the plurality of radio frequency channels, wherein the radio signal is output via the select radio frequency channel (Fig. 5, Para. [0071]: “the sensor node may store within the data structure 500 transmit port data 502 (referred to as "Tx Port" in FIG. 5) that indicates the networking port, connection, frequency, setting, and/or channel the sensor node may utilize to transmit sensor messages”. That is, transmit port data 502 indicates the frequency, setting, and/or channel information with which the data structure/packet 500 is modulated and transmitted to other nodes). 

Regarding Claim 11, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 1 above, where Ryhorchuk further teaches;
wherein the packet comprises a payload indicative of the select sensor event message (Fig. 6, Para. [0076]: “the sensor message 600 may optionally include sensor data 614, such as data indicating light sensor measurements”) 

Regarding Claim 12, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 11 above, where Ryhorchuk further teaches;
wherein the packet comprises a payload checksum associated with the payload (Fig. 6, Para. [0075]: “The magic data 604 (or magic number) may serve to indicate that the sensor message 600 is correctly formatted after decryption. If the decryption key is incorrect, then the magic data 604 (or magic number) may not have the correct value,”). 

Regarding Claim 13, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 1 above, where Ryhorchuk further teaches;
wherein the packet comprises a message integrity check (Fig. 6, Para. [0075]: “The magic data 604 (or magic number) may serve to indicate that the sensor message 600 is correctly formatted after decryption. If the decryption key is incorrect, then the magic data 604 (or magic number) may not have the correct value,”). 

Regarding Claim 14, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 1 above, where Ryhorchuk further teaches;
the time period or interval [pseudo-random time offset] in between retransmissions of the generated sensor message [Fig. 6: Sensor Message 600/Data packet 500] to increase over time so that the generated sensor message becomes less frequently transmitted… sensor messages may be retransmitted with a randomized, exponentially-increasing retransmit interval)).

Regarding Claim 15, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 1 above, where Ryhorchuk further teaches;
wherein the sensor event comprises a state change of the sensor (Para. [0027]: “the amount of dimming or increasing the intensity of a light may depend upon the distance between a listening node and the sensor node that transmitted a sensor message causing the lighting action”). 

Regarding Claim 16, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 1 above, where Ryhorchuk further teaches;
wherein the sensor event comprises a change in value of an attribute measured by the sensor (Para. [0027]: “the amount of dimming or increasing the intensity of a light may depend upon the distance between a listening node and the sensor node that transmitted a sensor message causing the lighting action”).

Regarding Claim 17, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 1 above, where Ryhorchuk further teaches;


Regarding Claim 18, Ryhorchuk discloses;
A method comprising: 
detecting, by a sensor device of a low-power wide-area network, a sensor event (Para. [0022]: “various embodiments provide methods…for…gathering and distributing sensor data, the various lighting nodes of the lighting sensory network may enable lighting actions to be performed in response to events detected within installation sites… the light intensity of a light bulb at a listening node may be dimmed or intensified in response to a message from a sensor node indicating a motion event was detected within a parking garage”);
determining, by a control circuitry of the sensor device and based on the sensor event, a select sensor event message of a plurality of…sensor event messages (Fig. 10, Para. [0065]: “the lighting node [processor 1006] may determine it is time to transmit the generated sensor message when the sensor message has just been generated in response to newly received sensor data from a similar/same sensor or a new event has occurred stored on memory of the sensor device (Fig. 10, Para. [0004]:  Memory 1007 “storing…sensor message in the local memory… storing, by the lighting node, the received sensor message in the local memory…the lighting node may be capable of being configured to transmit and/or receive sensor messages” (Para. [0044], [0065]) “transmit the generated sensor message when the sensor message has just been generated in response to newly received sensor data from a similar/same sensor or a new event has occurred”. That is, 
 determining, by a control circuitry of the sensor device, a counter value of a plurality of incremental counter values, wherein the counter value is associated with the sensor event message (Para. [0068]: “the processor of the lighting node may update a counter for transmissions of the generated sensor message, such as by incrementing (or decrementing) a value stored within a variable that indicates the total number of times the lighting node has transmitted the generated sensor message”); and 
outputting, via a radio signal output by the sensor device, a packet comprising the select sensor event message (Fig. 5, 6, 8, Fig. 10, Para. [034]: “sensor nodes may utilize broadcast UDP packets to distribute sensor data… sensor nodes may utilize broadcast messages via general purpose ad hoc networking radios (e.g., Bluetooth 4.0, 802.15.4, etc.) to distribute sensor data; Para. [0067]: “the lighting node may utilize a communication protocol (e.g., UDP protocol, Bluetooth, Zigbee, Bluetooth Low Energy, WiFi, IP Multicast, etc.) to transmit a secured packet including at least the lighting node's identifier and the obtained sensor data”)  and an indication of the counter value (Fig. 5, Para. [0071]: “The sensor node may also store within the data structure 500 retransmission maximum data (referred to as "Retrans max" in FIG. 5) that may indicate the maximum number of times the sensor node may transmit (e.g., broadcast) a particular sensor message”. That is, 

Ryhorchuk does not teach that the sensor event messages in the memory are:
“pre-computed…”. 
	On the other hand, Chemishkian fairly suggest (Title: “Fast Startup Time” for disclosure from Para. [0064]-[0068]) that in one embodiment the lookup table (LUT) (Para. [0067]), stored in the memory 106A/112, contains a plurality of pre-computed probe request packet comprising “a pre-computed version of the packet content, CRC, encoding, and modulation” relating to temperature measurement within a predetermined temperature range (e.g. Para. [0067]: “0-70 C with 0.5 C accuracy”) where a particular “pre-computed probe request packet” is obtained/retrieved by indexing the LUT with corresponding measured temperature, in order to reduce “startup time”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sensor event messages stored in the memory in Ryhorchuk invention can be pre-computed before the Lighting node platform starts up or activated for use as taught by Chemishkian et al. where such implementation would (Chemishkian et al., Para.[0064]) provide “fast startup time” and “energy cost” saving.
Ryhorchuk in view of Chemishkian et al. do not positively teach that the LUT containing the plurality of pre-computed probe request packet stored in the memory ae stored:
“before the apparatus is activated for use”.
On the other hand, Dai teaches (Fig. 1, Para.[0013]) that “preset information message can be set in the memory module 130 during the manufacturing process of the mobile communication 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the LUT containing the plurality of pre-computed probe request packet stored in the memory in Ryhorchuk in view of Chemishkian et al.’s invention can be stored, in the memory 106A/112 before Lighting node platform is activated for use, i.e. during the manufacturing process as taught by Dai where such implementation would further aid in  providing “fast startup time” and “energy cost” saving since no time and energy would be spent constructing the LUT in the memory after startup of the Lighting node platform.

Regarding Claim19, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 18 above, where Ryhorchuk further teaches;
The method of claim 18, further comprising: 
determining a select waveform profile of one or more waveform profiles stored on the memory of the sensor device, wherein the select waveform profile corresponds with the select sensor event message, and wherein the outputting the packet is based on the select waveform profile (Fig. 5, 10, Para. [0071]: “an exemplary data structure 500 for information stored within a sensor node within a lighting sensory network…the sensor node may store within the data structure 500 transmit port data 502 (referred to as "Tx Port" in FIG. 5) that indicates the networking port, connection, frequency, setting, and/or channel the sensor node may utilize to transmit sensor messages”.  That is, memory 1007 stores frequency/setting and/or channel (waveform profiles) with which particular sensor message/data are modulated and transmitted to other nodes). 

Regarding Claim 20, Ryhorchuk discloses;

memory storing a plurality of…sensor event messages (Fig. 10, Para. [0004]:  Memory 1007 “storing…sensor message in the local memory”; (Para. [0044], [0065]) “transmit the generated sensor message when the sensor message has just been generated in response to newly received sensor data from a similar/same sensor or a new event has occurred”. That is, memory 1007 stored various generated sensor messages corresponding one or more sensor events, such as “a motion event”, “an ambient light sensor” event or “camera sensor” event” where the Lighting node determines which of the generated sensor message should be transmitted based on which of a corresponding one or more sensor events, such as “a motion event”, “an ambient light sensor” event or “camera sensor” event” occurs);; 
a radio configured to cause output of a radio signal (Fig. 10, Para. [0096]: “local network interface 1014 may include various radios, such as… Bluetooth Low Energy (BTLE)… that may enable the lighting node 10 to exchange wireless transmission with other nodes”); 
a sensor configured to determine a sensor event (Fig. 1, 4, 10, Para. [0044]: “sensors that collect and report data to other nodes… For example… an ambient light sensor or camera sensor may provide information about lighting conditions or event occurring at the location of the lighting node 10”; [0061]: “the lighting node may be configured to obtain sensor data in response to the occurrence of an event, such as a motion event as detected by a motion detector.”; [0094]: “The sensors 1016 associated with the lighting node 10 may be local to the lighting node 10, or they may be remote”);  
a counter configured to output incremental counter states (Fig. 4, Para. [0066]: “a counter that increases each time the generated sensor message is transmitted by the lighting node”; Para. 
a control circuitry in communication with the memory, the radio, the counter, and the sensor (Fig. 10, Para. [0093]: “a node processor 1006” in communication with memory 1007, local network interface 1014 and “the processor of the lighting node may update a message storage counter”), wherein the control circuitry is configured to: 
determine, based on the sensor event, a select sensor event message of the plurality of…sensor event messages (Para. [0065]: “the lighting node may determine it is time to transmit the generated sensor message when the sensor message has just been generated in response to newly received sensor data from a similar/same sensor or a new event has occurred” among the plurality of sensor events, such as “a motion event”, “an ambient light sensor” event or “camera sensor” event”); and 
determine a counter value of a plurality of incremental counter values, wherein the counter value is associated with the sensor event message (Para. [0068]: “the processor of the lighting node may update a counter for transmissions of the generated sensor message, such as by incrementing (or decrementing) a value stored within a variable that indicates the total number of times the lighting node has transmitted the generated sensor message”); and 
output, via the radio signal, a packet comprising the select sensor event message (Fig. 5, 6, 8, Fig. 10, Para. [034]: “sensor nodes may utilize broadcast UDP packets to distribute sensor data… sensor nodes may utilize broadcast messages via general purpose ad hoc networking radios (e.g., Bluetooth 4.0, 802.15.4, etc.) to distribute sensor data; Para. [0067]: “the lighting node may utilize a communication protocol (e.g., UDP protocol,  particular sensor message will be retransmitted).
Ryhorchuk does not teach that the sensor event messages in the memory are:
“pre-computed…”. 
	On the other hand, Chemishkian fairly suggest (Title: “Fast Startup Time” for disclosure from Para. [0064]-[0068]) that in one embodiment the lookup table (LUT) (Para. [0067]), stored in the memory 106A/112, contains a plurality of pre-computed probe request packet comprising “a pre-computed version of the packet content, CRC, encoding, and modulation” relating to temperature measurement within a predetermined temperature range (e.g. Para. [0067]: “0-70 C with 0.5 C accuracy”) where a particular “pre-computed probe request packet” is obtained/retrieved by indexing the LUT with corresponding measured temperature, in order to reduce “startup time”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sensor event messages stored in the memory in Ryhorchuk invention can be pre-computed before the Lighting node platform starts up or activated for use as taught by Chemishkian et al. where such implementation would (Chemishkian et al., Para.[0064]) provide “fast startup time” and “energy cost” saving.

“before the apparatus is activated for use”.
On the other hand, Dai teaches (Fig. 1, Para. [0013]) that “preset information message can be set in the memory module 130 during the manufacturing process of the mobile communication device 100, and can also be preset later manually”.  That is, preset information messages are stored in a memory module before the mobile communication device 100 is activated for use.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the LUT containing the plurality of pre-computed probe request packet stored in the memory in Ryhorchuk in view of Chemishkian et al.’s invention can be stored, in the memory 106A/112 before Lighting node platform is activated for use, i.e. during the manufacturing process as taught by Dai where such implementation would further aid in  providing “fast startup time” and “energy cost” saving since no time and energy would be spent constructing the LUT in the memory after startup of the Lighting node platform.


Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryhorchuk (US 2014/0293993 A1 previously cited) in view of Chemishkian et al. (US 2015/0256960 A1) further in view of Dai (US 2011/0159863 A1) still further in view of Tal et al. (US 2006/0119493 A1).

Regarding Claim 6, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 5 above, however they do not teach;

	On the other hand, Tal et al. teaches;
converting a modulated digital representation of the waveform resulting from the modulating the digital representation of the waveform to analog (Fig. 2, Para. [0108]: converting modulated digital baseband (DBB) waveform signals to analog using DAC 224 and 234).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the digital data structure 500/sensor message 600 in Ryhorchuk in view of Chemishkian et al. further in view of Dai’s invention can be converted to analog as taught by Tal et al., where doing so would (Tal et al., Abstract) “shape[s] the spectral emissions of a hybrid power amplifier such that they are significantly and sufficiently attenuated in one or more desired frequency bands.”

Regarding Claim 7, Ryhorchuk in view of Chemishkian et al. further in view of Dai discloses all as applied to claim 5 above, 
converting the digital representation of the waveform to an analog representation of the waveform; and 
passing the analog representation of the waveform through an analog quadrature modulator. 
On the other hand, Tal et al. teaches;
converting the digital representation of the waveform to an analog representation of the waveform (Fig. 2, Para. [0108]: converting modulated digital baseband (DBB) waveform signals I[n] and Q[n] to analog using DAC 224 and 234); and 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the digital data structure 500/sensor message 600 in Ryhorchuk in view of Chemishkian et al. further in view of Dai’s invention can be converted to analog as taught by Tal et al., where doing so would (Tal et al., Abstract) “shape[s] the spectral emissions of a hybrid power amplifier such that they are significantly and sufficiently attenuated in one or more desired frequency bands.”

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633